Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status
 1.        The Non-statutory Double Patenting rejection is maintained in state of abeyance as applicant has requested and it is maintained until allowable subject matter may be identified in future amendments, which at that point it will be reevaluated.
            Claims 21 – 30 canceled prior to examination.


Response to Argument
2.               Applicant's arguments filed 03/16/2021 have been fully considered.  The applicant (Rovi Guides, Inc.) has shown common ownership of the reference DiBello et al (US 20190149584 A1) at the time the application under examination was filled. The examiner is replacing DiBello with Higgins et al., (US 20090328087 A1) in this 2nd Non-Final rejection that renders the arguments moot.

Double Patenting
          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

3.         Claims 1 – 20 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 6, 7, 9, 10, 12, 13, 17, 18, 20, 21 of copending Application No. 16/393,351 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims are either more limited anticipating the claim of the application under examination or having the same equivalent limitations, with mapping identified as following:
The application being examined versus ----------------    16/393,351 (application)
               Claims                     ------------------------------        Claims
          1 – 2                 -------------------------------         1 – 2 
          3 – 6                      --------------------------           1  
          7 – 8                   -------------------------------         6 – 7 
           9                            --------------------------           9  
          10                             --------------------------         10
          11 – 12                       --------------------------      12 – 13 
          13 – 16                     --------------------------        12
          17 – 18                  -------------------------------      17 – 18 
 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 8, 10 – 18, 20 rejected under 35 U.S.C. 103 as being un-patentable over Mickelsen et al., hereinafter Mickelsen (US 20140267906 A1) in view of Higgins et al., hereinafter Higgins (US 20090328087 A1).

           Regarding claim 11, Mickelsen discloses “A system for modifying output characteristics of proximate devices, the system comprising: {Fig 2 -3}
             a storage device (Fig 3,databases 40, 42, 44); and control circuitry (Fig 2) configured to: 
                detecting a first device configured for playing a first content stream at a first volume; {first Display 20 as television as disclosed in  [0011]}

            {second Display 20 as computer as disclosed in  [0011] and additionally any personal device such as a stream consuming smart phone Fig 2, element 18},
               for a plurality of different content streams simultaneously consumed on the first and second devices, identifying, based on metadata of the content stream, scenes susceptible to interruption of each content stream; 
                {Fig 2, 3,  [0011-13] discloses in [0011] "The viewer will be watching the video content stream on a display device, such as a television and 
a computer monitor", thus the first and second priority devices may be the TV and the computer of the user, as cited in 
              [0013] "reading metadata within the content stream (Fig 2, TV and computer 20); ..... performing image analysis on the video frames or audio analysis on the sound track. The system uses this analyzed data to determine appropriate effects (sounds and light) that would enhance the viewing experience. 
            [0022] these effects played on other personal devices (Fig 2, element 18 smart phone) as cited "such as a cell phone in a pocket, or devices in very close proximity to the viewer such as a tablet in a backpack or purse".  [0025] details metadata tags for the scenes},



            in response to identifying, based on metadata, that a first scene of the scenes susceptible to interruption is being consumed on the first device, lower the volume for the second device consuming the second content stream; 
             {[0031] discloses that based on subtitle analysis (metadata of scene) as content being viewed as cited "In another example, the words "sunset," "dark," "nighttime," and the like would indicate that an enhanced user experience by dimming the lighting at the location, closing a curtain, or playing nighttime sounds can be carried out" for example by causing the viewer's smartphone to play the nighttime sounds or doorbell ringing sound". 
                 Thus, the display 20 (fig 2, TV and computer each has a different media stream (movie and subtitles) being played, while the cell phone (Fig 2, element 18) plays other sounds to enhance the especial effect of the movie being watched" such as prevent disruptions and interferences as detailed in [0041].  

           Mickelsen for sound discloses {[0028] based on an audio event in the scene being watched and its closed caption, the viewing experience enhancer 10 makes a similar sound (but differently created on a local device) as a local sound to the viewer such as wind blowing or another sound (from a smart phone)},
          However, Mickelsen does not explicitly disclose “lower the volume for the second device consuming the second content stream”, or “adjust the volume 
                     Higgins in a similar field of endeavor teaches these limitations, 
as cited in [0045] and Fig 1, disclose streaming to various devices including cell phone devices of various people near each other, and [0123] as cited "Such alterations of the presentation of the media file can include, without limitation, excluding specific media files, varying the size and brightness of images displayed, or varying the volume of audio presented. For example,  ….  If filter criteria are associated with a mobile end user device ....., or the volume of audio may change as location of the device changes. 

 
        Also, Mickelsen already disclosed “after conclusion of the first scene, identify, based on the metadata of the content stream, that a second scene being consumed on the first device does not match the scenes susceptible to interruption of the content streams” as noted above by [0022, 25, 31], and 
Higgins just noted above for “adjust the volume for the second device consuming the second content stream to the second volume”.
                 
   It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Mickelsen as taught in Higgins to provide “lower the volume for the second device consuming the second content stream” and “adjust the volume for the second device consuming the second content stream to the second volume”, for the purpose of enhancing the ability of sound effect modification of Mickelsen to adjust the sound of the second device lower or higher to increase the effect of the program being viewed based on the type of program, for example for a loud scene increase the second devices volume to hear the second device better, and for a quiet whispering scene of the movie lower the volume of the second device to prevent interruption to hearing the movie on the first device.


               Regarding claim 12, Mickelsen / Higgins discloses claim 11, and Mickelsen further discloses “The system of claim 11, wherein the identifying further comprises receiving identifiers of scenes of the content stream from metadata of the content stream”, [0025].


                 Regarding claim 13, Mickelsen / Higgins discloses claim 11, and Mickelsen further discloses “The system of claim 11, further comprises selecting a random one of the first and second devices currently consuming the first scene of the scenes susceptible to interruption of its respective content stream as a priority device”,
              Based on definition in specification para 11 – 12, a priority device is any device that has a susceptible content being listened or watched, and other proximate devices having a different content are modified so that their output characteristic (e.g. sound volume) modified to prevent interruption, spec para 5 defines a “quiet” content as an example of susceptible content on a priority device}

               As noted in detail in claim 11, the display device 20 could be a computer and a TV in the room [0011, 13], thus either the computer or the TV being watched meets a priority device, and “selecting a random one of the first and second devices currently consuming the first scene of the scenes susceptible to interruption of its respective content stream as a priority device”.


               Regarding claim 14, Mickelsen / Higgins discloses claim 11, and Mickelsen further discloses “The system of claim 11, further comprises, when more than one of the first and second devices is currently consuming the first scene of the scenes susceptible to interruption of its respective content stream, selecting one of the more than one of the first and second devices consuming live content as a priority device, wherein the first and second devices that is not selected is consuming content that is recorded”,
              Based on definition in specification para 11 – 12, a priority device is any device that has a susceptible content being listened or watched, and other proximate devices having a different content are modified so that their output characteristic (e.g. sound volume) modified to prevent interruption, spec para 5 defines a “quiet” content as an example of susceptible content on a priority device}

               As noted in detail in claim 11, the display device 20 could be a computer and a TV in the room [0011, 13], thus either the computer or the TV being watched meets a [0016] over the air broadcasting (meets live).

             “wherein the first and second devices that is not selected is consuming content that is recorded”, [0041] “Other noises, such as barking dogs, whistles, etc., may be taken from prerecorded sounds that are on a viewer's smartphone device that plays sounds that are personal to the user.


              Regarding claim 15, Mickelsen / Higgins discloses claim 14, and Mickelsen further discloses “The system of claim 14, wherein the selecting further comprises selecting one of the more than one of the first and second devices consuming live primetime content as the priority device.
  
              Based on definition in specification para 11 – 12, a priority device is any device that has a susceptible content being listened or watched, and other proximate devices having a different content are modified so that their output characteristic (e.g. sound volume) modified to prevent interruption, spec para 5 defines a “quiet” content as an example of susceptible content on a priority device}

               As noted in detail in claim 11, the display device 20 could be a computer and a TV in the room [0011, 13], thus either the computer or the TV being watched meets a live primetime content as a priority device”, TV receives live primetime broadcast [0016] over the air broadcasting (meets live primetime).



               Regarding claim 16, Mickelsen / Higgins discloses claim 11, and Mickelsen further discloses “The system of claim 11, further comprises, when more than one of the first and second devices is currently consuming the first scene of the scenes susceptible to interruption of its respective content stream, selecting one of the more than one of the first and second devices consuming video on demand or pay per view content as a priority device”, 
              Based on definition in specification para 11 – 12, a priority device is any device that has a susceptible content being listened or watched, and other proximate devices having a different content are modified so that their output characteristic (e.g. sound volume) modified to prevent interruption, spec para 5 defines a “quiet” content as an example of susceptible content on a priority device}

               As noted in detail in claim 11, the display device 20 could be a computer and a TV in the room [0011, 13], thus either the computer or the TV being watched meets a priority device, and “selecting one of the more than one of the first and second devices consuming video-on demand or pay per view content [0045] as a priority device”, 



               Regarding claim 17, Mickelsen / Higgins discloses claim 11, and Mickelsen further discloses “The system of claim 11, wherein the modifying comprises modifying an output luminance of proximate devices” met by [0034].

               Regarding claim 18, Mickelsen / Higgins discloses claim 17, and Mickelsen further discloses “The system of claim 17, wherein modifying further comprises muting the output volume of each of the devices other than priority device”, 
                   Based on definition in specification para 11 – 12, a priority device is any device that has a susceptible content being listened or watched, and other proximate devices having a different content are modified so that their output characteristic (e.g. sound volume) modified to prevent interruption, spec para 5 defines a “quiet” content as an example of susceptible content on a priority device}

               As noted in detail in claim 11, the display device 20 could be a computer and a TV in the room [0011, 13], thus either the computer or the TV being watched meets a priority device, and other devices Fig 2, element 18. 
                    Lowering the volume was met in combination of claim 1 by Higgins, and “muting” is a form of lowering the volume.


Regarding claim 20, Mickelsen / Higgins discloses claim 11, and Mickelsen further discloses “The system of claim 11, wherein the control circuitry is further configured to: select additional devices different from the devices of the plurality of the first and second devices”, Fig 2, element 18 other devices such as a smart phone, and 
              [0022] these effects played on other personal devices (Fig 2, element 18 smart phone) as cited "such as a cell phone in a pocket, or devices in very close proximity to the viewer such as a tablet in a backpack or purse".  

                  ; and modify volume of the selected additional devices {                    Lowering the volume was met in combination of claim 1 by Higgins} during consumption of the first scene of the scenes susceptible to interruption of the respective content stream on a priority device; wherein the additional devices include connected devices”,
                   Based on definition in specification para 11 – 12, a priority device is any device that has a susceptible content being listened or watched, and other proximate devices having a different content are modified so that their output characteristic (e.g. sound volume) modified to prevent interruption, spec para 5 defines a “quiet” content as an example of susceptible content on a priority device}

               As noted in detail in claim 11, Mickelsen disclosed the display device 20 could be a computer and a TV in the room [0011, 13], thus either the computer or the TV being watched meets a priority device, and other devices Fig 2, element 18. 
               

            Regarding claims 1 – 8, 10, these claims implement the method that details the process of the apparatus in claims 11 – 18, 20 and is rejected under the same rationale. 



5.	Claims 19 (apparatus), 9 (method) rejected under 35 U.S.C. 103 as being un-patentable over Mickelsen et al., hereinafter Mickelsen (US 20140267906 A1) in view of Higgins et al., hereinafter Higgins (US 20090328087 A1)  in view of Bowling (US 20180181366 A1).

          Regarding claim 19, Mickelsen / Higgins disclose claim 11,
            “The system of claim 11, wherein the modifying further comprises modifying an output volume of one or more of ringtones of each of the devices other than a priority device, notifications of each of the devices other than the priority device, and alerts of each of the devices other than the priority device”,
                   Based on definition in specification para 11 – 12, a priority device is any device that has a susceptible content being listened or watched, and other proximate devices having a different content are modified so that their output characteristic (e.g. sound volume) modified to prevent interruption, spec para 5 defines a “quiet” content as an example of susceptible content on a priority device}

               As noted in detail in claim 11, Mickelsen disclosed the display device 20 could be a computer and a TV in the room [0011, 13], thus either the computer or the TV being watched meets a priority device, and other devices Fig 2, element 18. 
 
Mickelsen / Higgins does not explicitly disclose “modify a ringtone, notifications, and alerts”, but Bowling in a similar field of endeavor teaches the limitation as cited [0096] Computing device 200 may modify the audio data stream to modify or replace data corresponding to ringtones, alert notification sounds, or other sounds that may be emitted by computing device 200 during operation.
   It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Mickelsen / Higgins as taught in Bowling to provide “modify a ringtone, notifications, and alerts”, as various sounds that Wang modifies, for the purpose of enhancing the ability of sound modification of Mickelsen on a mobile device to include any sound that the mobile device produces.

    Regarding claim 9, this claim implements the method that details the process of the apparatus in claim 19 and is rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:30 – 6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422